Citation Nr: 0838485	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  05-17 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $1,523.47.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to 
November 1993 and from March 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a January 2005 decision of the Committee 
on Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Oakland, California, Regional Office 
(RO) that denied the veteran's request for a waiver of an 
overpayment of service-connected benefits in the amount of 
$1,417.47.  (The amount of $1,523.47 reflects an adjusted 
overpayment of $106.)

In his substantive appeal, the veteran indicated that he 
wanted a hearing at the RO before a traveling Veterans Law 
Judge (VLJ).  In response, the veteran was informed by letter 
that the hearing was scheduled for July 3, 2006.  The veteran 
failed to report for the scheduled hearing.  He also did not 
request a postponement and has provided no explanation for 
his failure to attend the hearing.  Accordingly, the request 
for a hearing is deemed to have been withdrawn.  38 C.F.R. § 
20.704(d) (2008).


FINDINGS OF FACT

1.  In June 1994, the veteran was awarded VA service-
connected disability benefits based upon a December 1993 
application for such benefits.  VA notified the veteran in 
June 1994 of his award of benefits, but the mail was returned 
to sender and was not delivered to the veteran.

2.  In September 1995, the veteran learned that he had been 
granted service-connected benefits.  The veteran was notified 
that adjustments in benefits may result in the award of an 
overpayment, but he was not notified that his payments may be 
affected by re-entrance into active military service.

3.  The veteran was ordered to active duty in March 2003.

4.  In April 2004, the veteran stated that he was in receipt 
of compensation benefits, $106 per month, during active 
service.  He stated that just after joining the National 
Guard he was activated and sent to Iraq.

5.  In May 2004, the RO directed a letter to the veteran 
notifying him of the termination of his benefit payments, 
effective March 15, 2003, based upon his receipt of active 
service pay. 

6.  In September 2004, the veteran was informed of the amount 
of overpayment, $1,735.47 and of his right to request a 
waiver.  The veteran requested a waiver in September 2004.  

7.  An award adjustment dated in November 2004, reinstated 
the veteran's VA benefits, effective June 1, 2004, reducing 
the overpayment by $318.00 for the period of the overpayment.  
The new amount considered for overpayment became $1,417.47.

8.  The Committee on Waivers and Compromises denied the 
veteran's request to waive an overpayment of $1,417.47 in 
January 2005.  

9.  There was no fraud, misrepresentation, or bad faith on 
the part of the veteran.

10.  The veteran was not at fault in the creation of the 
overpayment of VA benefits which resulted from the 
retroactive termination of his award because the VA failed to 
withhold said payments when the veteran was ordered to active 
duty.  Because of the prior notification to VA of the 
veteran's order to active duty, he would not be unjustly 
enriched as a result of the receipt of the overpayment.

11.  VA was not at fault in the creation of the overpayment.

12.  The veteran's assets and income, with consideration of 
the costs of life's basic necessities, is not sufficient to 
permit repayment of the overpayment indebtedness without 
resulting in undue hardship.





CONCLUSION OF LAW

Recovery of the overpayment of service-connected benefits in 
the amount of $1523.47, would be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 1.963, 1.965 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence in the claims file supports the following 
factual summary:

In June 1994, the veteran was awarded VA service-connected 
disability benefits based upon a December 1993 application 
for such benefits.  VA notified the veteran in June 1994 of 
his award of benefits, but the mail was returned to sender 
and was not delivered to the veteran.  The veteran did not 
learn of his benefits until September 1995.  At the time, the 
veteran was aware of his award he was also notified that 
adjustments in benefits may result in the award of an 
overpayment, but he was not notified that his payments may be 
affected by re-entrance into active military service.  The 
veteran was ordered to active duty in March 2003.  In April 
2004, he stated that he had been receiving his compensation 
benefits during his service and informed his recruiter that 
he was receiving benefits before deploying.  In May 2004, the 
RO directed a letter to the veteran notifying him of the 
termination of his benefit payments, effective March 15, 
2003, based upon his receipt of active service pay.  In 
September 2004, the veteran was informed of the amount of 
overpayment, $1,735.47 and of his right to request a waiver.  
The veteran requested a waiver in September 2004.  The VA 
withheld $318 to partially recoup the remaining overpayment.  
The Committee on Waivers and Compromises denied the veteran's 
request to waive an overpayment of $1,417.47.  

The veteran submitted documentation of his assets and income, 
with consideration of the costs of life's basic necessities, 
and was left with a balance of $110 a month.  The veteran has 
a wife who stays at home and takes care of their two children 
ages 11 and three.  He also stated that his family received 
other public assistance.

The veteran contends that the principles of equity and good 
conscience would support his request for a waiver, since 
according to him, he was not at fault in the creation of the 
overpayment and its collection would impose an undue 
hardship.  In general, he argues that he was not at fault 
since he timely disclosed to VA that he was in receipt of 
benefits.  He also contends that insistence by VA upon 
repayment would impose an undue hardship upon him, 
particularly considering his minimal income and the size of 
his family.

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must and 
has considered all of these specifically enumerated elements.  
However, the Board finds that the issues of fault, unjust 
enrichment, undue hardship, and whether there would be a 
defeat of the purpose of an existing benefit to the veteran 
are more significant to the case before the Board.

VA's working definition of "fault" is "the commission or 
omission of an act that directly results in the creation of 
the debt" (Veteran's Benefits Administration Circular 20-90-
5, February 12, 1990).  Fault should initially be considered 
relative to the degree of control the veteran had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.

The Board has carefully reviewed the entire record, in light 
of the veteran's contentions and the applicable law and 
regulations.  Essentially, in terms of fault, the veteran 
alleges that he was not at fault because he informed his 
recruiter of his award of benefits and was not aware of what 
was expected of him after that.  The Board finds that the 
veteran did not receive notice that his benefits would be 
withdrawn if he returned to service.  There is no evidence in 
the file that the veteran had knowledge that his benefits 
would be revoked.  While the veteran did not satisfy his duty 
to notify by VA of his change in status, by informing his 
recruiter (a Department of the Army representative), the 
Board still finds that he was not at fault and did not 
consciously attempt to withhold funds from VA.  

Additionally, there is no indication that the RO did anything 
more than follow standard procedure in their actions in 
attempting to recompense benefits awarded to the veteran.  
Consequently, there are no records that any individual at VA 
was at fault.  Thus, with regard to the balancing of faults 
between the veteran and VA, neither the veteran nor VA can be 
considered truly at fault.

The Board has also considered whether recovery of the 
overpayment would defeat the original purpose of the benefit 
by nullifying the object for which it was intended.  VA 
benefits are intended to compensate veterans for injuries 
incurred during their active service.  Requesting the money 
back from the veteran would potentially defeat the purpose 
that the benefit was intended to remedy.  

More importantly however, failure to make restitution would 
not result in unjust enrichment to the veteran at the expense 
of the Government.  The veteran's financial status clearly 
substantiates such.
 
Finally, recovery of the overpayment from the veteran would 
result in undue financial hardship.  In the financial status 
report submitted in March 2005, there was shown minimal 
income and very frugal expenses.  This demonstrates that the 
veteran did not and does not have surplus liquid assets 
available that would permit him to be able to cover the 
repayment of his indebtedness, even over time.  While the 
records show that each month the veteran has a surplus of 
around $110, the Board points out that he has several 
dependents, a wife and two small children, and appears to be 
a college student. 

A realistic projection of the appellant's foreseeable 
financial status is that he would not be able to pay even a 
modest amount per month toward the overpayment indebtedness.  
Even with an extraordinary amount of financial conservation, 
the veteran would not be able to repay his overpayment 
indebtedness over any reasonable period of time without 
imposing undue financial hardship.  The collection of the 
overpayment would deprive him of some of the basic 
necessities of life.  

The Board finds, therefore, that under the principles of 
equity and good conscience, taking into consideration all of 
the specifically enumerated elements of 38 C.F.R. § 1.965(a), 
it would be unfair to recover the veteran's overpayment 
indebtedness in the amount of $1,523.47.  Accordingly, the 
veteran's request for a waiver of recovery of his overpayment 
debt is granted.

Duty to Notify and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), is 
not applicable to cases involving waiver of indebtedness.  
Barger v. Principi, 16 Vet. App. 132 (2002).  Notwithstanding 
the fact that the VCAA is not controlling in these matters, 
the Board has reviewed the case for purposes of ascertaining 
that the veteran has had a fair opportunity to present 
arguments and evidence in support of his request for a 
waiver.  In short, the Board concludes from that review that 
the requirements for the fair development of the waiver 
request have been met in this case.

Every possible avenue of assistance has been explored, and 
the veteran has had ample notice of what might be required or 
helpful to his case.  VA has satisfied its duties to inform 
and assist the veteran in this case.  Moreover, given that 
this decision represents a full grant of the benefit sought, 
further development and further expending of VA's resources 
is not warranted.

The Board also notes that the veteran has not challenged the 
validity of the indebtedness; nor does there appear to be any 
reason to believe that the debt was improperly created.  As 
such, that question need not be examined further.  See 
Schaper v. Derwinski, 1 Vet. App. 430 (1991).






ORDER

Entitlement to a waiver of recovery of an overpayment of VA 
compensation benefits, in the amount of $1,523.47, is 
granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


